DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.

Response to Amendment
The amendment filed 5/25/22 has been accepted and entered.  Accordingly, claims 1, 10, and 20 have been amended.
Claims 1-20 are pending in this application. 
In view of the amendment filed 5/25/22, the previous rejection to claim 20 under 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive. More specifically, Applicant argues that the combined references do not teach “network node is configured to perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS, transmitting second information indicating a third ratio between the total transmission power, P, available for the superposed transmission and a transmission power of the transmission resources used by CRS transmission” (pages 14-16).  Examiner respectfully disagrees with the Applicant.
Sun et al. is directed to non-orthogonal communication method in wireless communication system, and eNB and user equipment thereof.  More specifically, Sun et al. teaches 
[0047] The configuration information of the reference signal may include at least a piece of information indicating that a multi-layer signal of the non-orthogonal transmission uses a same reference signal, information indicating power difference between transmission power of a signal of each layer and that of a reference signal corresponding to the signal of the each layer; information indicating a corresponding relationship between multi-layer signals of the non-orthogonal transmission and multiple reference signals; information indicating the corresponding relationship between the multi-layer signals of the non-orthogonal transmission and the multiple reference signals and information indicating power difference between transmission power of the signal of each layer and that of the reference signal corresponding to the signal of each layer. (emphasis added).

As noted, the configuration information includes information indicating power difference between transmission power of the signal of each layer and that of the reference signal corresponding to the signal of each layer.  This configuration information of a reference signal is transmitted to a terminal (par [0040]).  Applicant does not appear to argue that the power difference of Sun et al. is between the total transmission power and the power used for the reference signal (see pages 15-16).  However, Applicant appears to argue that Sun’s power difference is not the same as Applicant’s third ratio because Sun’s configuration information is not for network node performing the superposed transmission (page 16).  Examiner respectfully disagrees with the Applicant. 
The configuration information of Sun is transmitted to the terminal in context of non-orthogonal transmission, where eNB superimposes multi-layer signal amplitudes together and sends the superimposed multi-layer signals to one or multiple UEs (par [0007]; FIG. 1).  Furthermore, Sun et al. teaches that if an eNB transmits a multi-layer signal, a corresponding reference signal needs to be transmitted to help the UE to estimate the channel and demodulate the multi-layer signal (par [0091]).  In other words, power difference information is transmitted in context of a reference signal transmission mode in a non-orthogonal communication method (par [0076][0078]).  Therefore, the power difference of Sun et al. is not different from the “third ratio” of total transmission power available for the superposed transmission and a transmission power of the transmission resources used by CRS transmission of the Application. 

	Secondly, Applicant argues that “Sun does not describe Applicant’s second information indicating the third ratio being signaled semi-statistically” because “Sun’s power difference would require dynamically signaling to each wireless device every time a MUST transmission is scheduled as one or more power differences may change dynamically” (page 16).  Examiner respectfully disagrees with the Applicant. 
	Sun et al. teaches that the reference signal corresponding to the signal of each layer is the same reference signal, and at the same time, eNB informs the UE power ratio, i.e., power difference between the signal of each layer and the reference signal occupied by the signal of each layer (par [0092]).  Further, Sun et al. teaches that power difference instruction is instructed with physical layer scheduling signaling or semi-statically instructed with high-layer signaling (par [0092]).  Therefore, Sun et al. teaches “the second information indicating the third ratio being signaled semi-statically” as recited in amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Sun et al. (U.S. Patent Application Publication No. 2015/0171947), and further in view of Hwang et al. (U.S. Patent Application Publication No. 2016/0337018).

Regarding Claim 1, Robert Safavi et al. teaches A method performed by a network node for performing a superposed transmission in a wireless communications network (Robert Safavi et al. teaches apparatus and methods for signaling non-orthogonal transmissions in a wireless communication system (par [0013])), the superposed transmission comprising a first signal intended for a first wireless device from the network node 5and a second signal intended for a second wireless device from the network node that are superposed and transmitted simultaneously by the network node on the same transmission resources in the wireless communications network (Robert Safavi et al. teaches that  NOMA techniques superimpose symbols being transmitted to different users within the same time frequency-spatial radio resources and exploit differences in channel gains and transmission power to separate user signals at the various UE (par [0004]); with NOMA, users having different signals to noise ratios are grouped together, typically with a near user having a stronger link to the base station and one or more far users having weaker links (par [0004]); data symbols belong to near users and far users are then superposed within the same resource element (par [0004])), the method comprising: 15transmitting first information indicating at least one of a first and a second ratio of the total transmission power, P, available for the superposed transmission to at least the first wireless device in the wireless communications network (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5); superposition information includes information and parameters necessary for a receiver or UE to separate its own data or superposed symbols from the other superposed symbols of other users in the superposition group (par [0074])), the first ratio to be used for the first signal in the superposed transmission (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5), indicating determining of the ratio; each power ratio value denotes the fraction of the total downlink transmission power used for each superposed symbol (par [0076]); first superposed symbol corresponds to a first UE (par [0014])), the second ratio to be used for the second signal in the superposed transmission (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5), indicating determining of the ratio; each power ratio value denotes the fraction of the total downlink transmission power used for each superposed symbol (par [0076]); second superposed symbol corresponds to a second UE (par [0014])); and performing the superposed transmission to the first and second wireless device simultaneously on the same transmission resources by transmitting the first signal using a transmission power according to the first ratio and by transmitting 20the second signal using a transmission power according to the second ratio (Robert Safavi et al. teaches that first power ratio indicates a transmit power of the first superposed symbol (par [0023]), indicating that the second power ratio is used for second superposed symbols;  transmitter sends the data signal including a quantity of superposed symbols where each superposed symbol is targeted for a particular UE in the superposition group (par [0074]; FIG. 3); a non-orthogonal data signal with multiple superposed symbols is transmitted to each UE in the superposition group (par [0082]; FIG. 5)). 
Although teaching that the superposition information is transmitted, Robert Safavi et al. does not explicitly teach when the network node is configured to perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS, transmitting second information indicating a third ratio between the total transmission power, P, available for the superposed transmission and a transmission power of the transmission resources used by CRS transmission, the second information indicating the third ratio being signaled semi-statically.  Sun et al. teaches such limitations. 
	Sun et al. is directed to non-orthogonal communication method in wireless communication system, and eNB and user equipment thereof.  More specifically, Sun et al. teaches when the network node is configured to perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS (Sun et al. teaches that a reference signal transmission mode is configured in a non-orthogonal communication method, and that the corresponding reference signal is transmitted (par [0076][0078]); in non-orthogonal transmission, signals of multiple UEs are superimposed in the amplitude domain (par [0014]; FIG. 1)), transmitting second information indicating a third ratio between the total transmission power, P, available for the superposed transmission and a transmission power of the transmission resources used by CRS transmission (Sun et al. teaches that the configuration information of the reference signal includes at least a piece of information indicating that a multi-layer signal of the non-orthogonal transmission uses a same reference signal, information indicating power difference between transmission power of a signal of each layer and that of a reference signal corresponding to the signal of each layer (par [0047]); eNB superimposes multi-layer signal amplitudes together and sends the superimposed multi-layer signals to one or multiple UEs (par [0007]; FIG. 1); if an eNB transmits a multi-layer signal, a corresponding reference signal needs to be transmitted to help the UE to estimate the channel and demodulate the multi-layer signal (par [0091])) , the second information indicating the third ratio being signaled semi-statically (Sun et al. teaches that power difference instruction is instructed with physical layer scheduling signaling or semi-statically instructed with high-layer signaling (par [0092])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. so that the network node transmits second information indicating a third ratio between the total transmission power, p, available for the superposed transmission and a transmission power of the transmission resources used by the CRS transmission, as taught by Sun et al.  The modification would have allowed the system to effectively apply the non-orthogonal transmission to the DL link in the radio communication system (see Sun et al., par [0017]). 
Although teaching that the superposed transmission using a transmission mode comprising reference signal as noted above, the references do not explicitly teach when the network node is configured to perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS; and performing the superposed transmission, using the transmission mode comprising CRS, to the first and second wireless device simultaneously on the same transmission resources by transmitting the first signal using a transmission power according to the first ratio and by transmitting 20the second signal using a transmission power according to the second ratio.  Hwang et al. teaches such limitations. 
Hwang et al. is directed to use of different precoders for superposed signals in downlink multiuser superposition transmission.  More specifically, Hwang et al. teaches when the network node is configured to perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS (Hwang et al. teaches a downlink MUST procedure with different precoders using CRS transmission mode (par [0049]; FIG. 4); A CRS pilot symbol s.sub.CRS carried on the CRS resource element is not precoded by the precoder (par [0049])); and performing the superposed transmission, using the transmission mode comprising CRS, to the first and second wireless device simultaneously on the same transmission resources by transmitting the first signal using a transmission power according to the first ratio and by transmitting 20the second signal using a transmission power according to the second ratio. (Hwang et al. teaches that BS sends MUST configuration information to near UE via RRC, and that the MUST configuration information tells UE that it is configured with MUST (par [0051]); BS allocates time-frequency radio resource to UE 402 and UE 403 for MUST, and the BS signals information of the superposed interfering signals to the UEs (par [0051]); when configured with a CRS based MUST transmission mode, the near-user performs blind detection in the received signal for other precoders that are not contained in the signaling information (par [0050])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. and Sun et al. so that the network node is configured to perform the superposed transmission using a transmission mode comprising CRS, as taught by Hwang et al.  The modification would have allowed the system to enable near-user receiver to separate the superposed signal for the far-user (see Hwang et al., par [0040]). 

Regarding Claim 2, the combined teachings of Robert Safavi et al., Sun et al., and Hwang et al. teach The method according to claim 1, and further, the references teach wherein the same transmission resources are the same time and frequency transmission resources in the wireless communications network (Robert Safavi et al. teaches NOMA techniques superimpose symbols being transmitted to different users within the same time-frequency-spatial radio resources and exploit differences in channel gains and transmission power to separate user signals at the various UE (par [0004]); Sun et al. teaches that receiving the multi-layer signal in the non-orthogonal transmission includes receiving the multi-layer signal in the non-orthogonal transmission at same time, same frequency, and same space resources (par [0089])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. so that the same transmission resources are same time and frequency transmission resources in the wireless communication network, as taught by Sun et al.  The modification would have allowed the system to effectively apply the non-orthogonal transmission to the DL link in the radio communication system (see Sun et al., par [0017]). 

Regarding Claim 3, the combined teachings of Robert Safavi et al., Sun et al., and Hwang et al. teach The method according to claim 1, and further, the references teach wherein the transmitting the first information further comprises transmitting the first information indicating the second ratio to the second wireless device (Robert Safavi et al. teaches a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5))

Regarding Claim 5, the combined teachings of Robert Safavi et al., Sun et al., and Hwang et al. teach The method according to claim 1, and further, the references teach wherein the first information indicating the at least one of the first and the second ratio is signaled at least one of: semi-statically through Radio Resource Control, RRC, messages (Robert Safavi et al. teaches that the superposition information can be pre-configured semi-statically using RRC signaling (par [0075])); and dynamically through one of a Physical Downlink Control channel, PDCCH, and an Enhanced Physical Downlink Control Channel, EPDCCH (Hwang et al. teaches that BS signals information of the superposed interfering signals to the UEs via PDCCH (par [0044]; FIG. 4)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. and Sun et al. so that the first information indicating the at least one of the first and second ratio is signaled dynamically through one of PDCCH and EPDCCH, as taught by Hwang et al.  The modification would have allowed the system to enable near-user receiver to separate the superposed signal for the far-user (see Hwang et al., par [0040]). 

Regarding Claim 8, the combined teachings of Robert Safavi et al., Sun et al., and Hwang et al. teach The method according to claim 1, and further, the references teach wherein the first ratio is non-uniformly quantized within the range between 0 and 0.5 and the second ratio is 20non-uniformly quantized with the range between 0.5 and 1 (Robert Safavi et al. teaches that the ratio is non-uniformly quantized within the range between 0 and 0.5 and 0.5 and 1 (Table 2)).  

Regarding Claims 10-12, 14, and 17, Claims 10-12, 14, and 17 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1-3, 5, and 8.   Therefore, claims 10-12, 14, and 17 are also rejected for similar reasons set forth in claims 1-3, 5, and 8.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Sun et al. (U.S. Patent Application Publication No. 2015/0171947), Hwang et al. (U.S. Patent Application Publication No. 2016/0337018), and further in view of Lim et al. (U.S. Patent Application Publication No. 2016/0374060).

Regarding Claim 4, the combined teachings of Robert Safavi et al., Sun et al., and Hwang et al. teach The method according to claim 1, however, the references do not explicitly teach wherein the transmitting the first information further comprises transmitting the first information indicating the at least one of the first and the second ratio to the first wireless device only.  Lim et al. teaches such a limitation. 
	Lim et al. is directed to method and apparatus for multiuser superposition transmission.  More specifically, Lim et al. teaches that instead of providing information on a transmission power offset according to MUST to the far UE, the BS fixes a power ratio between the far UE and the near UE by controlling the MCS and thus may not add the DCI format for the far UE (par [0094]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al., Sun et al., and Hwang et al. so that the first information indicating the at least one of the first and the second ratio is transmitted to the first wireless device only, as taught by Lim et al.  The modification would have allowed the system to omit DCI format for the far UE, thus save resources (see Lim et al., par [0094][0100]). 

Regarding Claim 13, Claim 13 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 4.   Therefore, claim 13 is also rejected for similar reasons set forth in claim 4.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Sun et al. (U.S. Patent Application Publication No. 2015/0171947), Hwang et al. (U.S. Patent Application Publication No. 2016/0337018), and further in view of Kim et al. (U.S. Patent Application Publication No. 2014/0086160).

Regarding Claim 6, the combined teachings of Robert Safavi et al., Sun et al., and Hwang et al. teach The method according to claim 1, however, the references do not explicitly teach wherein the first information indicating 10the at least one of the first and the second ratio is signaled explicitly using a number of predetermined bits, wherein each predetermined bit indicates a particular ratio.  Kim et al. teaches such a limitation. 
	Kim et al. is directed to method and apparatus for signaling power information in wireless communication.  More specifically, Kim et al. teaches that the power ratio in the power information is quantized into a predetermined number of bits for each UE and that the power ratio is indicated by a group index indicating a quantized level of the power ratio (par [0070]; FIG. 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al., Sun et al., and Hwang et al. so that the information indicating ratio is signaled explicitly using a number of predetermined bits, as taught by Kim et al.  The modification would have allowed the system to transmit power information for a plurality of co-scheduled UEs (see Kim et al., par [0014]). 

Regarding Claim 15, Claim 15 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 6.   Therefore, claim 15 is also rejected for similar reasons set forth in claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Sun et al. (U.S. Patent Application Publication No. 2015/0171947), Hwang et al. (U.S. Patent Application Publication No. 2016/0337018), and further in view of Zhu et al. (U.S. Patent Application Publication No. 2015/0351081).

Regarding Claim 7, the combined teachings of Robert Safavi et al., Sun et al., and Hwang et al. teach The method according to claim 1, and further, the references teach wherein the first ratio is within a first range between 0 and 0.5, and the second ratio is uniformly quantized within a second range between 0.5 and 1 (Robert Safavi et al. teaches that the ratio is within the range between 0 and 0.5 and 0.5 and 1 (Table 2); first ratio is uniformly quantized within a range between 0 and 0.5 (Table 1)). 
	However, the references do not explicitly teach wherein the first ratio is uniformly 15quantized within a first range between 0 and 0.5, and the second ratio is uniformly quantized within the second range between 0.5 and 1.  However, Zhu et al. teaches such a limitation. 
Zhu et al. is directed to user equipment and method for dynamic non-orthogonal multiple access communication.  More specifically, Zhu et al. teaches that data for one UE is scaled to have a higher power, and the data for another UE is scaled to have a lower power (par [0020]).  Further, Zhu et al. teaches that a power ratio for the lower power data as summed with the higher power data is always less than 0.5 and greater than 0, while the power ratio for higher power data is always above 0.5 and less than 1 (par [0020]).  Because Zhu et al. does not explicitly mention whether these ratios are uniformly quantized or not, such teaching does not exclude these ratios to be uniformly quantized within the range. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al., Sun et al. and Hwang et al. so that the second ratio is uniformly quantized with the range between 0.5 and 1, as taught by Zhu et al.  The modification would have allowed the system to efficiently provide information about the type of signal that is associated with the power ratio (see Zhu et al., par [0020]). 

Regarding Claim 16, Claim 16 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 7.   Therefore, claim 16 is also rejected for similar reasons set forth in claim 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Sun et al. (U.S. Patent Application Publication No. 2015/0171947), Hwang et al. (U.S. Patent Application Publication No. 2016/0337018), and further in view of Kwon et al. (U.S. Patent Application Publication No. 2016/0366691).

Regarding Claim 9, the combined teachings of Robert Safavi et al., Sun et al., and Hwang et al. teach The method according to claim 1, however, the references do not explicitly teach wherein the performing further comprises transmitting the second signal as single layer transmission with QPSK modulation.  Kwon et al. teaches such a limitation. 
Kwon et al. is directed to Power allocation for superposition transmission.  More specifically, Kwon et al. teaches a signal being a single layer transmission with QPSK (par [0038]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al., Sun et al., and Hwang et al. so that the second signal is transmitted as single layer transmission with QPSK modulation, as taught by Kwon et al.  The modification would have allowed the system to enable a super-constellation under MUST (see Kwon et al., par [0010]). 

Regarding Claim 18, Claim 18 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 9.   Therefore, claim 18 is also rejected for similar reasons set forth in claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Kim et al. (U.S. Patent Application Publication No. 2018/0331859), and further in view of Sun et al. (U.S. Patent Application Publication No. 2015/0171947).

Regarding Claim 20, Robert Safavi et al. teaches A method performed by a first wireless device for handling a superposed transmission from a network node in a wireless communications network (Robert Safavi et al. teaches apparatus and methods for signaling non-orthogonal transmissions in a wireless communication system (par [0013])), the superposed transmission comprising a first signal intended for the first wireless device and a second signal intended for a second wireless device that are superposed and transmitted simultaneously by the network node on the same transmission resources in the wireless communications network (Robert Safavi et al. teaches that  NOMA techniques superimpose symbols being transmitted to different users within the same time frequency-spatial radio resources and exploit differences in channel gains and transmission power to separate user signals at the various UE (par [0004]); with NOMA, users having different signals to noise ratios are grouped together, typically with a near user having a stronger link to the base station and one or more far users having weaker links (par [0004]); data symbols belong to near users and far users are then superposed within the same resource element (par [0004])), the method comprising: receiving first information indicating at least one of a first and a second ratio of the total transmission power, P, available for the superposed transmission (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5); superposition information includes information and parameters necessary for a receiver or UE to separate its own data or superposed symbols from the other superposed symbols of other users in the superposition group (par [0074])), which first ratio is to be used for the first signal and which second ratio is to be used for the second signal in the superposed transmission (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5), indicating determining of the ratio; each power ratio value denotes the fraction of the total downlink transmission power used for each superposed symbol (par [0076]); first superposed symbol corresponds to a first UE and second superposed symbol corresponds to be a second UE (par [0014])); receiving the superposed transmission (Robert Safavi et al. teaches that a data signal is received (par [0080]; FIG. 4)).
	Although teaching that the superposition information is transmitted, Robert Safavi et al. does not explicitly teach estimating at least one channel associated with the first and second wireless device and the second signal based on the received first information and the superposed transmission; processing the first signal intended for the first wireless device using the estimated at least one channel associated with the first and second wireless device and the estimated second signal; and when the network node is configured to perform the superposed transmission using a transmission mode comprising a cell specific reference signal, CRS.  Kim et al. teaches such limitations. 
Kim et al. is directed to use of different precoders for superposed signals in downlink multiuser superposition transmission.  More specifically, Kim et al. teaches estimating at least one channel associated with the first and second wireless device and the second signal based on the received first information and the superposed transmission (Kim et al. teaches that when UE operates in CRS based TM, the UE calculates HP by estimating H through a CRS and obtaining P from DCI (par [0064]); UE to improve the accuracy of the channel magnitude estimation, the eNB informs the UE of a transmit power ratio between near UE and far UE data (par [0078])); processing the first signal intended for the first wireless device using the estimated at least one channel associated with the first and second wireless device and the estimated second signal (Kim et al. teaches that since near UE should be able to decode both XN and XF, the near UE needs to correctly estimate an effective channel for a far UE signal HPF (par [0067]), indicating that the first signal intended for the near UE is estimated using channel estimation and the estimated signal to far UE); and when the network node is configured to perform the superposed transmission using a transmission mode comprising a cell specific signal, CRS (Kim et al. teaches MUST scheme under CRS based transmission mode (par [0096][0101])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. so that the network node is configured to perform the superposed transmission using a transmission mode comprising CRS, as taught by Kim et al.  The modification would have allowed the system to efficiently estimate an effective channel for MUST transmission in a wireless communication system in the CRS based transmission mode (see Kim et al., par [0018][0068]). 
Although teaching CRS transmission mode as noted above, the references do not explicitly teach 
when the network node is configured to perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS, receiving second information indicating a third ratio between the total transmission power, P, available for the superposed transmission and a transmission power of the transmission resources used by CRS transmission, the second information indicating the third ratio being signaled semi-statically.  Sun et al. teaches such limitation. 
	Sun et al. is directed to non-orthogonal communication method in wireless communication system, and eNB and user equipment thereof.  More specifically, Sun et al. teaches when the network node is configured to perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS, receiving second information indicating a third ratio between the total transmission power, P, available for the superposed transmission and a transmission power of the transmission resources used by CRS transmission (Sun et al. teaches that the configuration information of the reference signal includes at least a piece of information indicating that a multi-layer signal of the non-orthogonal transmission uses a same reference signal, information indicating power difference between transmission power of a signal of each layer and that of a reference signal corresponding to the signal of each layer (par [0047])), the second information indicating the third ratio being signaled semi-statically (Sun et al. teaches that power difference instruction is instructed with physical layer scheduling signaling or semi-statically instructed with high-layer signaling (par [0092])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. and Kim et al. so that the network node transmits second information indicating a third ratio between the total transmission power, p, available for the superposed transmission and a transmission power of the transmission resources used by the CRS transmission, as taught by Sun et al.  The modification would have allowed the system to effectively apply the non-orthogonal transmission to the DL link in the radio communication system (see Sun et al., par [0017]). 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414